930 F.2d 37
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.IN re Lavonia A. BROWN, Petitioner.
Misc. No. 296.
United States Court of Appeals, Federal Circuit.
Feb. 25, 1991.

RICH, Circuit Judge, COWEN, Senior Circuit Judge, and CLEVENGER Circuit Judge.
ON MOTION
CLEVENGER, Circuit Judge.

ORDER

1
Lavonia A. Brown petitions for a writ of mandamus to direct the Merit Systems Protection Board to issue a decision in her pending case.  The MSPB opposes the petition.


2
Brown petitioned the MSPB for review of an adverse administrative judge's decision more than two years ago.  Here, Brown requests that we compel the MSPB to issue a decision.  In response, the MSPB states that a decision is expected to issue in the next few weeks.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
Brown's petition is denied.